      Case 1:19-cv-04935-VEC-KNF Document 24 Filed 07/10/20 Page 1 of 3
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                DATE FILED: 7/10/2020

 THEODORE ROOSEVELT BROWN, JR.

                               Plaintiff,
                                                            19-CV-4935 (VEC) (KNF)
                        -against-
                                                                 ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.


VALERIE CAPRONI, United States District Judge:

       Plaintiff Theodore Roosevelt Brown, Jr. brings this action pursuant to §§ 205(g) and

1631(c)(3) of the Social Security Act (“the Act”) and 42 U.S.C. §§ 405(g) and 1383(c)(3),

seeking review of the denial of his application for Supplemental Security Income (“SSI”).

Compl. (Dkt. 1). The parties have cross-moved for judgment on the pleadings. (Dkts. 17, 21).

On June 23, 2020, Magistrate Judge Fox issued a Report and Recommendation (“R&R”),

recommending that Plaintiff’s motion be granted, that the Commissioner’s motion be denied, and

that the case be remanded for further proceedings. (Dkt. 21). Neither party filed objections. For

the following reasons, Plaintiff’s motion is GRANTED, Defendant’s cross-motion is DENIED,

and the case is REMANDED for further proceedings consistent with Judge Fox’s R&R.

                                            DISCUSSION

       In reviewing final decisions of the Social Security Administration (“SSA”), courts

“conduct a plenary review of the administrative record to determine if there is substantial

evidence, considering the record as a whole, to support the Commissioner’s decision and if the

correct legal standards have been applied.” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014)

(quoting Kohler v. Astrue, 546 F.3d 260, 264–65 (2d Cir. 2008)). “‘Substantial evidence’ is

‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept
       Case 1:19-cv-04935-VEC-KNF Document 24 Filed 07/10/20 Page 2 of 3



as adequate to support a conclusion.’” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (per

curiam) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). To accept those portions of the report to which no timely objection

has been made, “a district court need only satisfy itself that there is no clear error on the face of

the record.” King v. Greiner, No. 02-CV-5810, 2009 WL 2001439, at *4 (S.D.N.Y. July 8,

2009) (citation omitted); see also Wilds v. United Parcel Serv. Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       Careful review of Judge Fox’s R&R reveals that there is no clear error in its conclusions.

As the R&R explains, the Administrative Law Judge violated the treating physician rule when he

discounted Plaintiff’s treating psychiatrist’s evaluation of Plaintiff’s mental health in favor of a

non-treating non-specialist’s report merely because the psychiatrist’s report was in a “check off”

format; the ALJ otherwise provided only a conclusory explanation for giving the report no

weight. R&R at 12–16. Accordingly, the Court adopts the R&R in full.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings is

GRANTED. Defendant’s cross-motion for judgment on the pleadings is DENIED. This case is

REMANDED for further proceedings consistent with Judge Fox’s Report and Recommendation.

Because the R&R gave the parties adequate warning, see R&R at 16, Defendant’s failure to file




                                                  2
      Case 1:19-cv-04935-VEC-KNF Document 24 Filed 07/10/20 Page 3 of 3



adequate objections to the R&R precludes appellate review of this decision. See Caidor v.

Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008).

       The Clerk of Court is directed to terminate all open motions and close this case.

SO ORDERED.

                                                    _________________________________
Date: July 10, 2020                                       VALERIE CAPRONI
      New York, NY                                      United States District Judge




                                                3
